DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 3/29/2021. Currently claims 1-9, 12-13, 15-19 and 21-30 are amended. Claims 1-30 are pending and are being addressed in this action. Claims 10-11, 14 and 20 have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7-8, 15, 17, 23-25 and 30 are rejected under 35 U.S.C. 102a1 as being anticipated by Corriveau (5,366,480).

As to claim 1, Corriveau discloses: A device to promote healing at an arthroscopic surgical repair site (device of figure 1 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device of figure 5) having an overall shape with a length greater than a width and only one single suture conduit (see passage through pledget in figure 5), the repair patch having a proximal end (left end in figure 5) and a distal end (right end in figure 5) with a flat side extending from the proximal end to the distal end along the length (see figure 5); and the only one single suture conduit having an opening in the distal end, extending completely through the repair patch to an opening in the proximal end (see figure 5), the only one single suture conduit sized to allow passage of an anchored suture and permit relative movement of the repair patch along the anchored suture disposed within the only one single suture conduit for positioning the repair patch along the tissue of the arthroscopic surgical repair site (see figure 1 and 5, conduit is structured to allow relative movement of the repair patch along an anchored suture when device is being tightened and readjusted). The device is seen as a repair patch since it is covering a incision made for a suture and promoting healing at the site by keeping the surgical devices in place. 

repair patch is positioned to promote healing at the arthroscopic surgical repair site (structured to be able to promote healing at a arthoscopic site), the suture disposed within the single suture conduit extends along the repair patch beyond the proximal end and beyond the distal end (device lays against tissue/extends along the tissue at the surgical site, see figures 1 and 5).

As to claim 3, Corriveau discloses the invention of claim 1, Corriveau further discloses: wherein the only one single suture conduit is a continuous conduit from the proximal end to the distal end of the repair patch (see figure 5).

As to claim 4, Corriveau discloses the invention of claim 2, Corriveau further discloses: wherein the only one single suture conduit is a continuous conduit from the proximal end to the distal end of the repair patch (see figure 5).

As to claim 7, Corriveau discloses the invention of claim 1, Corriveau further discloses: wherein the overall shape of the repair patch is three sided or four sided (see figure 5).

As to claim 8, Corriveau discloses the invention of claim 1, Corriveau further discloses: wherein the overall shape of the repair patch is of an elongate body with a cross section shape that is oval or rectangular (see figure 5).

As to claim 15, Corriveau discloses the invention of claim 1, Corriveau further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5), the distal end of the repair patch terminates as a distally facing end face (see figure 5), and the only one single suture conduit opening in the distal end opens into a central portion of the distally facing end face and the only one single suture conduit opening in the proximal end opens into a central portion of the proximally facing end face (see figure 5).

As to claim 17, Corriveau discloses the invention of claim 1, Corriveau further discloses: wherein the repair patch is configured to be guided (structured to be able to be guided) to a desired location within the arthroscopic surgical repair site by being slid over an existing suture threaded through the only one single suture conduit. Examiner notes the device is structured to be able to slide over an existing suture. 

As to claim 23, Corriveau discloses: A device to promote healing at an arthroscopic surgical repair site (device of figure 1 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device of figure 5, seen as a patch) having a proximal end (left end in figure 5) and a distal end (right end in figure 5) and only one single conduit (see conduit passing through pledget, figure 5), the repair patch having an overall shape that is three sided or four sided (see figure 5) wherein at least one of said sides is flat from the proximal end to the distal end (see figure 5), for sizing the repair patch to promote healing of a soft tissue structure at the arthroscopic surgical repair site (device promotes healing by keeping sutures and other medical devices included in place); and the only one single suture conduit completely extending through the repair patch from the proximal end to the distal end and sized to allow passage of an anchored suture and permit relative movement of the repair patch along the anchored suture disposed within the single suture conduit (conduit is structured to allow an anchored suture to pass though it when device is being deployed and adjusted), wherein the repair patch is configured to be positioned on the soft tissue structure within the arthroscopic surgical repair site by being slid over the anchored suture disposed within the only one single suture conduit (see figures 1 and 5, device is structured to be able to be placed over soft tissue). The device is seen as a repair patch since it is covering a incision made for a suture and promoting healing at the site by keeping the surgical devices in place. 

As to claim 24, Corriveau discloses the invention of claim 23, Corriveau further discloses: wherein the device is configured so that, when the repair patch is positioned to promote healing at the arthroscopic surgical repair site, the suture disposed within the single suture conduit extends along the repair patch beyond the proximal end and beyond the distal end (see figures 1 and 5).

repair patch (see figure 5).

As to claim 30, Corriveau discloses the invention of claim 23, Corriveau further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5), the distal end of the repair patch terminates as a distally facing end face (see figure 5), and the single suture conduit opens into both end faces to form an aperture in a central portion of both end faces (see figure 5).

Claim(s) 1, 9, 18, 23 and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by Hain (20040162580).

As to claim 1, Hain discloses: A device to promote healing at an arthroscopic surgical repair site (device 117 of figure 3 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (117, acts as a patch) having an overall shape with a length greater than a width and only one single suture conduit (see passage through pledget in figure 3), the repair patch having a proximal end (left end in figure 3) and a distal end (right end in figure 3) with a flat side extending from the proximal end to the distal end along the length (see paragraph 0089, can be rectangular in shape); and the only one single suture conduit having an opening in the distal end, extending completely through the repair patch to an opening in the proximal end (see repair patch along the anchored suture disposed within the only one single suture conduit for positioning the repair patch along the tissue of the arthroscopic surgical repair site (see figure3, conduit is structured to allow relative movement of the repair patch along an anchored suture when device is being tightened and readjusted). The device is seen as a repair patch since it is covering a incision made for a suture and promoting healing at the site by keeping the surgical devices in place.

As to claim 9, Hain discloses the invention of claim 1, Hain further discloses: wherein the repair patch is made from materials that are bioabsorbable (paragraph 0089).

As to claim 18, Hain discloses the invention of claim 1, Hain further discloses: wherein the repair patch is trimmable, shapeable or foldable prior to use. Examiner ntoes the device is structured to be able to be trimmed because its make of trimmable materials (paragraph 0089-0090).

As to claim 23, Hain discloses: A device to promote healing at an arthroscopic surgical repair site (device 117 of figure 3 is structured to be used in an arthroscopic surgical site since it is designed to be implanted at any suture location, see further explanation below), comprising: a repair patch (device 117, seen as a patch) having a proximal end (left end in figure 3) and a distal end (right end in figure 3) and only one repair patch having an overall shape that is three sided or four sided (see paragraph 0089-0090) wherein at least one of said sides is flat from the proximal end to the distal end (rectangular shape has a flat side), wherein the proximal end or the distal end is trimmable, shapeable or foldable prior to use (made of trimmable material so capable of being trimmed) for sizing the repair patch to promote healing of a soft tissue structure at the arthroscopic surgical repair site (device promotes healing by keeping sutures and other medical devices included in place); and the only one single suture conduit completely extending through the repair patch from the proximal end to the distal end and sized to allow passage of an anchored suture and permit relative movement of the repair patch along the anchored suture disposed within the single suture conduit (conduit is structured to allow an anchored suture to pass though it when device is being deployed and adjusted), wherein the repair patch is configured to be positioned on the soft tissue structure within the arthroscopic surgical repair site by being slid over the anchored suture disposed within the only one single suture conduit (see figure 3, device is structured to be able to be placed over soft tissue depending on the target site). The device is seen as a repair patch since it is covering a incision made for a suture and promoting healing at the site by keeping the surgical devices in place. 

As to claim 28, Hain discloses the invention of claim 23, Hain further discloses: wherein the repair patch is made from materials that are bioabsorbable (paragraph 0089).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480) in view of Kane (20120330354).

As to claim 5, Corriveau discloses the invention of claim 1, Corriveau fails to directly disclose: wherein the only one single suture conduit is an elongate hollow structure inserted into the repair patch.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches that its well known to make a suture conduit with a reinforcing member (see paragraph 0012. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture conduit of Corriveau to include a reinforcing member inserted into the device at the time of manufacture to provide extra strength and facilitate distribution of forces throughout the device. 


only one single suture conduit is an elongate hollow structure inserted into the repair patch.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches that its well known to make a suture conduit with a reinforcing member (see paragraph 0012. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suture conduit of Corriveau to include a reinforcing member inserted into the device at the time of manufacture to provide extra strength and facilitate distribution of forces throughout the device. 

Claims 12-13, 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480) in view of Kartalian (20090036893).

As to claim 12, Corriveau discloses the invention of claim 1, Corriveau fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of 

As to claim 13, Corriveau discloses the invention of claim 1, Corriveau fails to directly disclose: wherein the repair patch contains an autograft material, an allograft material, or a xenograft material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes according to applicant’s specification, human dermis is a known allograft material, paragraph 0140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 16, the combination of Corriveau an Kartalian discloses the invention of claim 12, the combination further discloses: wherein the proximal end of the repair patch terminates as a proximally facing end face (see figure 5 of Corriveau), the distal end of the repair patch terminates as a distally facing end face (see figure 5 of Corriveau), and the only one single suture conduit opening in the distal end opens into a central portion of the distally facing end face and the only one single suture conduit opening in the proximal end opens into a central portion of the proximally facing end face (see figure 5 of Corriveau).

As to claim 29, Corriveau discloses the invention of claim 23, Corriveau fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Corriveau to increase biocompatabiltiy (paragraph 0069 of Kartalian).

Claims 12-13, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hain (20040162580) in view of Kartalian (20090036893).

As to claim 12, Hain discloses the invention of claim 1, Hain fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of 

As to claim 13, Hain discloses the invention of claim 1, Hain fails to directly disclose: wherein the repair patch contains an autograft material, an allograft material, or a xenograft material selected for use at the arthroscopic surgical repair site.
In the same field of endeavor, namely medical treatment devices, Kartalian teaches its well-known to use human dermis in implantable medical devices (paragraph 0069). Examiner notes according to applicant’s specification, human dermis is a known allograft material, paragraph 0140)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).

As to claim 19, the combination of Hain and Kartalian discloses the invention of claim 12, the combination further discloses: wherein the repair patch is trimmable, shapeable or foldable prior to use. Examiner notes the device of Hain is structured to be able to be trimmed because its make of trimmable materials (paragraph 0089-0090).

As to claim 29, Hain discloses the invention of claim 23, Hain fails to directly disclose: wherein the repair patch contains a human dermis material selected for use at the arthroscopic surgical repair site.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the human dermis material of Kartalian to the device of Hain to increase biocompatabiltiy (paragraph 0069 of Kartalian).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Corriveau (5,366,480). 

As to claim 21, Corriveau discloses the invention of claim 1, Corriveau fails to directly disclose: wherein the patch has a pre-set length selected from 1.5 cm, 2.0 cm and 2.5 cm. It’s noted that Corriveau  discloses no length dimensions for the pledget. However depending on the treatment area, different sized pledgets would be beneficial.  
It would have been obvious to one of ordinary skill in the art to have made the patch of Corriveau to have a pre-set length selected from 1.5 cm, 2.0 cm and 2.5 cm length in order to fit the particular anchoring procedure being done since this claimed dimension of the pledget does not change the devices ability to secure a suture at a target site. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0119 of applicants specification, where applicant lists a range of possible lengths), the Federal Circuit held that, where the only difference between the prior art and the claims was a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

As to claim 22, Corriveau discloses the invention of claim 1, Corriveau fails to directly disclose: wherein the patch has a pre-set width selected to accommodate a surgical site suture anchor spacing from 0.8 cm to 1.5 cm. It’s noted that Corriveau discloses no width selected to accommodate spacing dimensions for anchors. However depending on the area being treated, different suture anchor spacings would be beneficial.  
It would have been obvious to one of ordinary skill in the art to have made the patch of Corriveau to have a pre-set width selected to accommodate a surgical site suture anchor spacing from 0.8 cm to 1.5 cm in order to fit the particular anchoring procedure being done since this claimed dimension of the pledget does not change the devices ability to secure a suture at a target site. Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 0119 of applicants specification, where applicant lists a range of possible spacing’s), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Allowable Subject Matter
Claims 6 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the remainder of claims 1 and 23, no art on record, alone or in combination could be found to teach: wherein the elongate hollow member is removable from the repair patch. The current combination on record has this elongated hollow member as a reinforcement tube that helps form the suture conduit. However, there is no teaching of removing this reinforcement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771